NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0883n.06

                                              No. 11-6054                                      FILED
                                                                                         Aug 10, 2012
                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT                            LEONARD GREEN, Clerk

UNITED STATES OF AMERICA,                               )
                                                        )
          Plaintiff-Appellee,                           )
                                                        )       ON APPEAL FROM THE
v.                                                      )       UNITED STATES DISTRICT
                                                        )       COURT FOR THE WESTERN
WILSON JONES,                                           )       DISTRICT OF TENNESSEE
                                                        )
          Defendant-Appellant.                          )



          BEFORE: BOGGS and WHITE, Circuit Judges; BLACK, District Judge.*


          PER CURIAM. Wilson Jones appeals the district court’s sentence. For the reasons below,

we affirm.

          In 2008, law enforcement officers arrested Jones, a convicted felon, after he attempted to sell

two firearms, one of which had been stolen, to a shop in Memphis, Tennessee. Jones pleaded guilty

to being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). The district court

concluded that Jones’s total offense level was 30 and that his criminal history category was VI,

resulting in a guidelines range of imprisonment of 168 to 210 months. The court further determined

that based on Jones’s seven prior convictions for burglary, robbery, escape, and aggravated robbery,

he was an armed career criminal under 18 U.S.C. § 924(e), and therefore subject to a statutory

mandatory minimum term of 180 months in prison. The court sentenced Jones to 180 months in

prison.


          *
        The Honorable Timothy S. Black, United States District Judge for the Southern District of
Ohio, sitting by designation.
No. 11-6054
United States v. Jones

       On appeal, Jones argues that his sentence violated the Eighth Amendment because it was

disproportionate to his offense and its mandatory nature improperly prohibited the district court from

considering as mitigating factors the nature of the offense, the fact that he had not committed a

violent crime in thirteen years, and the fact that several of his predicate convictions occurred while

he was a juvenile with substance abuse problems. We review de novo a challenge to a sentence

under the Eighth Amendment. United States v. Caver, 470 F.3d 220, 247 (6th Cir. 2006). The

Eighth Amendment does not require either strict proportionality between crime and sentence or

consideration of a defendant’s mitigating factors. United States v. Moore, 643 F.3d 451, 454 (6th

Cir. 2011). “Rather, only an extreme disparity between crime and sentence offends the Eighth

Amendment.” Id. (internal quotation marks omitted).

       Given the gravity of Jones’s offense and his extensive criminal history, we conclude that his

fifteen-year sentence did not constitute cruel and unusual punishment. See Moore, 643 F.3d at 454-

56; United States v. Johnson, 22 F.3d 674, 682-83 (6th Cir. 1994). The Supreme Court’s decision

in Graham v. Florida, 130 S. Ct. 2011 (2010), does not compel a different result because, unlike the

defendant in Graham, Jones was an adult when he committed the felon-in-possession offense and

his fifteen-year sentence was much less severe than the life sentence imposed in Graham. See

Moore, 643 F.3d at 457.

       Accordingly, we affirm the district court’s sentence.




                                                 -2-